Citation Nr: 0610142	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran currently has no disability due to hepatitis 
C.  

2.  The veteran has scleral and corneal scars due to a left 
eye injury sustained in service.  

3.  Chronic headaches were not present in service, are not 
etiologically related to service, and were not caused or 
chronically worsened by a service-connected disability.
 

CONCLUSIONS OF LAW

1.  The veteran has no disability due to any hepatitis C 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The veteran has residuals of a left eye injury incurred 
during active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Chronic headaches were not incurred in or aggravated by 
active duty, nor are they proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2002, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for chronic headaches or 
disability due to hepatitis C.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.  The Board has found the 
evidence currently of record to be sufficient to establish 
the veteran's entitlement to service connection for residuals 
of a left eye injury.  The disability evaluation and 
effective date elements of the claim are not currently before 
the Board.  Moreover, the originating agency will have an 
opportunity to provide notice with respect to these elements 
of the claim before deciding those matters.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Service Connection for Hepatitis C

The veteran's service medical records do not show that he was 
found to have hepatitis C.  Although the post-service medical 
evidence of record shows that the veteran has tested positive 
for the hepatitis C virus, his viral load as of December 2001 
was undetectable, and this was interpreted to mean that he 
had cleared the virus from his system.  In fact there is no 
medical evidence showing that the veteran currently has any 
disability to hepatitis C.  

In essence, the evidence of this claimed disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the disability since laypersons, such 
as the veteran, are not qualified to render an opinions 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


Service Connection for Residuals of a Left Eye Injury

Service medical records show the veteran sustained multiple 
lacerations to his face and left cornea in a March 1981 motor 
vehicle accident.  In April 1981 he underwent surgery to 
repair a scleral laceration of the left eye and remove 
remaining glass fragments.  At a later examination, he was 
noted to have a small clear foreign body remaining in the 
left eye.  The veteran was informed it would "work its way 
out."

Post-service treatment records from the Wilmington VA Medical 
Center (VAMC) show that a CT in May 2001 revealed a small 
fleck of density just anterior to the lateral orbital rim on 
the left and also similar small densities in the soft tissues 
posterolateral to the left orbit.  No foreign bodies were 
identified within the orbit.

The veteran underwent a VA examination in March 2002.  Visual 
acuities without glasses were 20/30 in each eye.  Extraocular 
muscles and confrontation visual fields were full and intact.  
Refraction revealed myopia, that corrected his vision to 
20/20 in each eye.  Slit lamp examination was unremarkable 
with the exception of a superior corneal and scleral scar in 
the left eye, consistent with a foreign body scar.  
Gonioscopy of the left eye was unremarkable.  The examiner 
noted there was no evidence of an intraocular foreign body, 
nor any kind of residual intraocular damage associated with 
the veteran's reported history.  

The foregoing evidence demonstrates that the veteran injured 
his left eye in service and currently has residual scleral 
and corneal scarring.  Accordingly, service is in order for 
the residual disability.

Service Connection for Headaches

Service medical records are negative for evidence of 
headaches.  There is no post-service medical evidence of 
headaches until many years following the veteran's discharge 
from service or of a nexus between the veteran's current 
headaches and his military service or residuals of a left eye 
injury.

VA outpatient records show that the veteran underwent a 
neurological consultation in April 2001.  The examiner noted 
that he informed the veteran that it was not likely the 
retained glass fragments were the cause of his headaches.  At 
the veteran's 2002 VA examination, the examiner noted that 
there was no evidence of an intraocular foreign body in the 
veteran's left eye, or of any kind of residual intraocular 
damage associated with his reported history.  The examiner's 
findings were remarkable only for an old superior corneal 
scar and scleral scar that he opined would not be the cause 
of the veteran's headaches.

In essence, there is no medical support for the proposition 
that the veteran developed chronic headaches in service or 
that his current headaches are etiologically related to 
service or a service-connected disability.  The evidence of 
the presence of a chronic headache disorder in service or of 
a nexus between the veteran's current headache disorder and 
his military service or service-connected disability is 
limited to the veteran's own statements.  As noted above, 
this is not competent evidence.  Therefore, the Board must 
conclude that the preponderance of the evidence is also 
against this claim.


ORDER

Entitlement to service connection for disability due to 
hepatitis C is denied.

Entitlement to service connection for residuals of a left eye 
injury is granted.

Entitlement to service connection for chronic headaches is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


